Title: To James Madison from the Right Reverend James Madison, 30 July 1811
From: Madison, James (Reverend)
To: Madison, James


My dear Sir,
Williamsburg July 30. 1811
Your Kindness in transmitting Mr. Lambert’s Calculations &c. has induced me to take the Liberty of forwarding the enclosed to you. I hope we shall not expose you to a similar Interruption.

I cannot refrain expressing my Astonishment at the late Publication of R. S. I beleive there is not an honest American who does not view it with Detestation; &, that instead of injuring the present Administration, it will serve only to heighten the Estimation in which it is held by good Men. It is lamentable, indeed, that he should have been so forgetful of the Kind of House in which he himself lived; it looks as if he would not have a single Pane left. Certain it is, that his own Publication affords abundant justificatory Reasons for his Dismissal. I am, with sincerest Respect & Esteem Dr Sir, Yr Friend
J Madison
